Name: Commission Implementing Decision (EU) 2016/599 of 15 April 2016 concerning the consistency of certain targets included in the revised national or functional airspace block plans submitted pursuant to Regulation (EC) No 549/2004 of the European Parliament and of the Council with the Union-wide performance targets for the second reference period (notified under document C(2016) 2140) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: air and space transport;  international law;  economic geography;  transport policy
 Date Published: 2016-04-19

 19.4.2016 EN Official Journal of the European Union L 103/37 COMMISSION IMPLEMENTING DECISION (EU) 2016/599 of 15 April 2016 concerning the consistency of certain targets included in the revised national or functional airspace block plans submitted pursuant to Regulation (EC) No 549/2004 of the European Parliament and of the Council with the Union-wide performance targets for the second reference period (notified under document C(2016) 2140) (Only the Bulgarian, Croatian, Czech, German, Hungarian, Italian, Portuguese, Romanian, Slovak, Slovenian and Spanish text is authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 549/2004 of the European Parliament and of the Council of 10 March 2004 laying down the framework for the creation of the single European sky (the framework Regulation) (1), and in particular Article 11(3)(c) thereof, Having regard to Commission Implementing Regulation (EU) No 390/2013 of 3 May 2013 laying down a performance scheme for air navigation services and network functions (2), and in particular Article 15(2) thereof, Whereas: (1) Pursuant to Regulation (EC) No 549/2004, the Member States are to adopt national or functional airspace block (FAB) plans, including binding national targets or targets at the level of FABs, ensuring consistency with the Union-wide performance targets. That Regulation also provides that the Commission is to assess the consistency of those targets on the basis of the assessment criteria referred to in point (d) of its Article 11(6). Detailed rules in this regard have been set out in Implementing Regulation (EU) No 390/2013. (2) Union-wide performance targets in the key performance areas of safety, environment, capacity and cost-efficiency for the second reference period (2015-2019) were adopted by Commission Implementing Decision 2014/132/EU (3). (3) On 2 March 2015, the Commission adopted Implementing Decision (EU) 2015/347 (4) concerning the inconsistency of certain targets included in the initial performance plans with the Union-wide performance targets as well as setting out recommendations to revise those targets. This Decision was addressed to Belgium, Bulgaria, Czech Republic, Germany, Greece, Spain, France, Croatia, Italy, Cyprus, Luxembourg, Hungary, Malta, Netherlands, Austria, Portugal, Romania, Slovenia and Slovakia and required revisions of targets in the key performance areas of capacity and/or cost-efficiency. (4) Belgium, Bulgaria, Czech Republic, Germany, Greece, Spain, France, Croatia, Italy, Cyprus, Luxembourg, Hungary, Malta, Netherlands, Austria, Portugal, Romania, Slovenia and Slovakia all submitted by 2 July 2015 revised national or functional airspace block plans including revised performance targets. Spain and Portugal submitted an amendment to the functional airspace block plan with further revised performance targets on 4 February 2016. (5) The Performance Review Body, which is charged with assisting the Commission in the implementation of the performance scheme pursuant to Article 3 of Implementing Regulation (EU) No 390/2013, submitted its assessment report to the Commission on 15 October 2015. (6) The assessment of the revised performance targets regarding their consistency with the Union-wide performance targets has been done by using the same assessment criteria and methodologies that were used in the assessment of the initially submitted performance targets. (7) Concerning the key performance area of capacity, the consistency of the revised targets submitted by the Member States concerned for en route Air Traffic Flow Management (ATFM) delay has been assessed, in accordance with the principle laid down in point 4 of Annex IV to Implementing Regulation (EU) No 390/2013, by using the respective FAB reference values for capacity that, when applied, ensure at Union level that the Union-wide performance target is met, calculated by the Network Manager and set out in the Network Operations Plan (2014-2018/2019) in its most recent version of June 2014 (Network Operations Plan). That assessment has demonstrated that the revised targets submitted by Czech Republic, Croatia, Hungary, Austria, Slovenia and Slovakia as regards FABCE, Spain and Portugal as regards SW FAB and Bulgaria and Romania as regards Danube FAB are consistent with the relevant Union-wide performance target. (8) Concerning the key performance area of cost-efficiency, the targets expressed in en route determined unit costs submitted by the Member States concerned have been assessed, in accordance with the principles laid down in point 5, in conjunction with point 1, of Annex IV to Implementing Regulation (EU) No 390/2013, by taking account of the trend of en route determined unit costs over the second reference period and the combined period of the first and the second reference period (2012-2019), the number of service units (traffic forecast) and the level of en route determined unit costs in comparison to Member States having a similar operational and economic environment. That assessment has demonstrated that the revised targets submitted by Austria and Slovakia as laid down in the FABCE revised performance plan and by Italy as laid down in the revised Blue Med FAB performance plan are consistent with the relevant Union-wide performance target. (9) The measures provided for in this Decision are in accordance with the opinion of the Single Sky Committee, HAS ADOPTED THIS DECISION: Article 1 The targets included in the revised performance plans submitted pursuant to Regulation (EC) No 549/2004, listed in the Annex, are consistent with the Union-wide performance targets for the second reference period set out in Implementing Decision 2014/132/EU. Article 2 This Decision is addressed to the Republic of Bulgaria, the Czech Republic, the Kingdom of Spain, the Republic of Croatia, the Italian Republic, Hungary, the Republic of Austria, the Portuguese Republic, Romania, the Republic of Slovenia and the Slovak Republic. Done at Brussels, 15 April 2016. For the Commission Violeta BULC Member of the Commission (1) OJ L 96, 31.3.2004, p. 1. (2) OJ L 128, 9.5.2013, p. 1. (3) Commission Implementing Decision 2014/132/EU of 11 March 2014 setting the Union-wide performance targets for the air traffic management network and alert thresholds for the second reference period 2015-19 (OJ L 71, 12.3.2014, p. 20). (4) Commission Implementing Decision (EU) 2015/347 of 2 March 2015 concerning the inconsistency of certain targets included in the national or functional airspace block plans submitted pursuant to Regulation (EC) No 549/2004 of the European Parliament and of the Council with the Union-wide performance targets for the second reference period and setting out recommendations for the revision of those targets (OJ L 60, 4.3.2015, p. 48). ANNEX Performance targets in the key performance areas of capacity and cost-efficiency included in the revised national or functional airspace block plans submitted pursuant to Regulation (EC) No 549/2004 found to be consistent with the Union-wide performance targets for the second reference period KEY PERFORMANCE AREA OF CAPACITY En route Air Traffic Flow Management (ATFM) delay in min/flight MEMBER STATE FAB FAB TARGET EN-ROUTE CAPACITY 2015 2016 2017 2018 2019 Czech Republic FAB-CE 0,29 0,29 0,28 0,28 0,27 Croatia Hungary Austria Slovenia Slovakia Bulgaria Danube 0,03 0,03 0,03 0,03 0,04 Romania Portugal SW 0,30 0,31 0,31 0,30 0,30 Spain KEY PERFORMANCE AREA OF COST-EFFICIENCY Legend: Key Item Units (A) Total En-route Determined Costs (in nominal terms and in national currency) (B) Inflation rate (%) (C) Inflation index (100 = 2009) (D) Total En-route Determined Costs (in real 2009 prices and in national currency) (E) Total En-route Services Units (TSUs) (F) En-route Determined Unit Cost (DUC) (in real 2009 prices and in national currency) BLUE MED FAB Charging Zone: Italy  Currency: EUR 2015 2016 2017 2018 2019 (A) 674 742 285 693 557 255 711 992 044 710 883 664 707 016 612 (B) 1,0 % 1,1 % 1,3 % 1,5 % 1,6 % (C) 110,8 112,0 113,5 115,2 117,0 (D) 609 005 804 619 176 790 627 477 336 617 241 895 604 216 765 (E) 8 557 964 8 866 051 9 207 393 9 553 591 9 897 521 (F) 71,16 69,84 68,15 64,61 61,05 FAB CE Charging Zone: Austria  Currency: EUR 2015 2016 2017 2018 2019 (A) 188 243 000 194 934 000 204 696 000 209 564 000 207 200 000 (B) 1,7 % 1,7 % 1,7 % 1,7 % 1,7 % (C) 114,2 116,1 118,1 120,1 122,1 (D) 164 901 573 167 908 470 173 369 786 174 525 859 169 672 673 (E) 2 693 000 2 777 000 2 850 000 2 928 000 3 014 000 (F) 61,23 60,46 60,83 59,61 56,29 Charging Zone: Slovakia  Currency: EUR 2015 2016 2017 2018 2019 (A) 59 272 906 61 912 217 62 981 088 66 300 093 67 598 994 (B) 0,0 % 1,4 % 1,7 % 1,8 % 2,0 % (C) 110,3 111,8 113,7 115,7 118,1 (D) 53 754 368 55 355 807 55 381 628 57 279 434 57 253 112 (E) 1 078 000 1 126 000 1 186 000 1 250 000 1 312 000 (F) 49,86 49,16 46,70 45,82 43,64